Citation Nr: 0026174	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUE

Entitlement to service connection for bilateral hearing loss.  





ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from February 1953 to 
January 1957.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a November 1996 rating action, 
with which the veteran expressed his disagreement in December 
1996.  A statement of the case was issued in January 1997, 
and the appeal was perfected upon the receipt at the RO of a 
VA Form 9 (Appeal to Board of Veterans' Appeals) in February 
1997.  Thereafter, supplemental statements of the case were 
issued in October 1997, November 1997, and April 1998.  In 
due course, the appeal was forwarded to the Board in 
Washington, DC.  


FINDING OF FACT

The veteran's assertion that he has bilateral hearing loss 
that is related to service is not supported by medical 
evidence that would render the claim for service connection 
for that disability plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered, in any claim, is 
whether it is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If it is not, 
the claim must fail and there is no further duty to assist in 
its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998).  That 
decision upheld the earlier decision of the United States 
Court of Veterans Appeals (redesignated the United States 
Court of Appeals for Veterans Claims, effective March 1, 
1999), which made clear that it would be error for the Board 
to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  See also 
Morton v. West, 12 Vet.App. 477, 480 (1999) (noting that the 
Federal Circuit, in Epps v. Gober, supra, "rejected the 
appellant's argument that the Secretary's duty to assist is 
not conditional upon the submission of a well-grounded 
claim").  See also Schroeder v. West, 12 Vet. App. 184 
(1999) (en banc order).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999).  
"Although the claim need not be conclusive, the statute 
[38 U.S.C.A. § 5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable statute and regulation, service connection 
may be granted for disability resulting from disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

In this case, the veteran essentially contends that he 
developed hearing loss as a consequence of his exposure to 
noise while working on the flight line at various Air Force 
installations in service.  He asserts that, in the U.S. Air 
Force, he served extensively on the flight line, and was 
exposed to loud, excessive jet engine noise.  He further 
contends that, just because there was no detection, 
diagnosis, or treatment of his hearing injury and damage 
during his active military service does not mean it did not 
begin at that time.  The veteran acknowledges that there is 
no medical evidence of his hearing loss prior to 1996, but 
argues that his hearing loss began imperceptively in 1953 and 
degenerated slowly over the many years since then.

A review of the veteran's service medical records fails to 
disclose any on which the presence of hearing loss is 
reported, either by the veteran or by medical personnel.  The 
report of the examination conducted in connection with the 
veteran's discharge from service, in January 1957, revealed 
that the veteran's hearing was 15/15 in both the whispered 
voice and spoken voice test.

The earliest post-service medical record reflecting the 
presence of hearing loss is dated in 1996, almost 40 years 
after the veteran's discharge from service.  This record 
indicates that the veteran had normal hearing sensitivity 
sloping to a moderately severe sensorineural hearing loss in 
the right ear, and normal hearing sensitivity sloping to a 
profound sensorineural hearing loss in the left ear.  
Significantly, however, this record did not include any 
opinion from the individual evaluating the veteran's hearing 
that the veteran's present hearing loss was related in any 
way to service.  Similarly, none of the subsequently dated 
records showing evaluation of the veteran's hearing contains 
any professional opinion that the veteran's current hearing 
loss is related to service.  

Since the record does not contain medical evidence that 
demonstrates the presence of hearing loss until approximately 
40 years after the veteran's discharge from active service, 
and the record is devoid of any competent medical opinion 
linking the veteran's post-service hearing loss to service, 
it is the Board's view that the veteran has failed to satisfy 
the threshold requirement for submitting a well-grounded 
claim for service connection for bilateral hearing loss, as 
required by Caluza, supra, and as imposed by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Simply stated, there is no competent evidence of a nexus 
between the veteran's active service and current disability.  
Under these circumstances, there is no duty to assist the 
veteran further in the development of his claim, and the 
Board does not have jurisdiction to adjudicate it. Boeck v. 
Brown, 6 Vet.App. 14 (1993), Grivois v. Brown, 6 Vet.App. 136 
(1994).  As claims that are not well grounded do not present 
a questions of fact or law over which the Board has 
jurisdiction, the claim for service connection for bilateral 
hearing loss must be denied.

In reaching this conclusion, we acknowledge the veteran's 
contentions that his hearing loss must be related to the 
noise to which he was exposed in service, as well as the 
medical documents which he submitted, showing that hearing 
loss can be related to prolonged exposure to excessive noise.  
For example, he has submitted an article from a newspaper 
entitled, "Noisy workplace might cause loss of hearing."  
The veteran's conclusion, however, that his particular 
hearing loss is causally linked to prolonged, excessive noise 
in service, is not supported by any of the medical evidence 
of record.  The Court of Appeals for Veterans Claims has 
consistently held that general articles and treatises cannot 
provide the requisite medical evidence of nexus.  See Wallin 
v. West, 11 Vet.App. 509, 514 (1998) (holding that treatise 
evidence must "not simply provide speculative generic 
statements not relevant to the veteran's claim", but, 
"standing alone", must discuss "generic relationships with 
a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion") (citing Sacks v. West, 11 Vet.App. 314, 
317 (1998); Libertine v. Brown, 9 Vet.App. 521, 523 (1996) 
(medical treatise evidence must demonstrate connection 
between service incurrence and present injury or condition), 
appeal dismissed, 132 F.3d 50 (Fed. Cir. 1997) (table); 
Beausoleil v. Brown, 8 Vet.App. 459, 463 (1996) ("generic 
statement about the possibility of a link between [in-service 
injury and post-service disability] . . . [is] too general 
and inconclusive to make the claim well grounded").

Sympathetic though we may be with the veteran's disability 
and his belief as to its origin, the Board is not competent 
to make any inferences as to medical etiology, or cause-and-
effect, as to a claim for disability benefits without a solid 
foundation in the record, grounded in medical evidence.  See 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991) and Hatlestad v. 
Derwinski, 3 Vet.App. 213 (1992).

As the veteran is not shown to possess any medical expertise, 
his contentions are not probative, and do not provide a basis 
upon which to establish a link between his service and any 
current disability.  Therefore, those contentions do not 
render his claim well grounded.  See, e.g., Voerth v. West, 
13 Vet.App. 117, 120 (1999) ("Unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); see also, Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
McManaway v. West, 13 Vet.App. 60, 66 (1999), wherein the 
Court noted that, even though the veteran had asserted 
continuity of symptomatology for a particular disorder since 
service, medical evidence is required to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition, and the veteran has not submitted any such 
evidence."


ORDER

Service connection for bilateral hearing loss is denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


